Citation Nr: 1528417	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  03-23 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal (GI) disorder, to include as due to exposure to herbicides or as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a respiratory disorder, to include as due to exposure to herbicides or as secondary to service-connected coronary artery disease (CAD).

[The issues of service connection for sleep apnea and for onychomycosis (brittle nails) are the subject of a separate decision by the Veterans Law Judge who conducted a hearing in those matters in October 2013, in accordance with 38 C.F.R. § 20.707.]


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1967 to July 1969.  He also had service with the Navy Reserve from August 1989 to August 1994, the Army Reserve from August 1994 to August 1999, and the Army National Guard from August 1999 to August 2001, with unverified periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the New Orleans, Louisiana Department of Veterans Affairs (VA) Regional Office (RO).  In October 2012, a videoconference hearing was held before the undersigned, and a transcript of the hearing is associated with the record.  In February 2013 and in April 2014, these issues were remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

Regarding service connection for a GI disorder, the Board's February 2013 and April 2014 remands instructed the AOJ to obtain all records pertaining to the Veteran's VA liver testing cited in January 2012, February 2012, March 2012, and June 2012 letters from a VA treatment facility; however, such records were not obtained.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Regarding service connection for a respiratory disorder, the Board's February 2013 and April 2014 remands instructed the AOJ to obtain all records pertaining to a VA respiratory study in July 2012; however, such records were not obtained.  Furthermore, the Board's April 2014 remand instructed the AOJ to arrange for a respiratory examination of the Veteran by an appropriate physician to identify each respiratory disorder found (with consideration of postservice treatment records) and the most likely etiology for each such respiratory disability entity (with specific opinions to be rendered regarding any relationship to the Veteran's service or to his service-connected CAD).  On May 2014 VA sleep apnea examination, the examiner (a primary care physician) diagnosed obstructive sleep apnea, but did not discuss a February 2013 VA treatment report noting bronchitis (or any other relevant respiratory findings or diagnoses) and did not provide any opinions regarding the etiology of any respiratory disorders other than the obstructive sleep apnea.  On remand, a new respiratory examination by an appropriate physician to obtain the requested medical opinions is required.  See Stegall, 11 Vet. App. at 268, 271.

Accordingly, the case is REMANDED for the following:

1.  The AOJ must specifically secure for the record any (and all) VA medical report(s) for the Veteran pertaining to VA liver testing which was cited in January 2012, February 2012, March 2012, and June 2012 letters, and pertaining to a VA respiratory study in July 2012.  If any records sought are unavailable, it must be so certified, and the reason must be noted the record.

2.  After the development sought above is completed, the AOJ should arrange for a respiratory examination of the Veteran by an appropriate physician.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each respiratory disorder found.  If a respiratory disorder is not diagnosed, please reconcile that conclusion with the medical evidence in the record, including postservice treatment records such as the February 2013 VA treatment report which notes bronchitis.

(b) Please identify the most likely etiology for any/each respiratory disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's service (taking into account his documented complaints of shortness of breath in service as well as his allegations of continuity of symptoms since service) or was caused or aggravated (the opinion must specifically discuss the concept of aggravation) by his service-connected CAD?

The examiner must explain the rationale for all opinions, citing to supporting factual data, medical literature, and prior medical opinions, as appropriate.

3.  The AOJ should ensure that all of the development sought is completed, and then review the record and readjudicate these claims of service connection for a GI disorder and for a respiratory disorder.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

